BOLIN, Judge.
For the reasons shown in the consolidated case, Graham v. Hartford Accident and Indemnity Company and State Farm Mutual Automobile Insurance Company, and Franklin State Bank & Trust Company, Intervenor, La.App., 159 So.2d 333, plaintiff, Joel R. Wilson, is entitled to a judgment against State Farm Mutual Automobile Insurance Company for personal injuries and special damages resulting from an automobile collision.
In arriving at a proper award for plaintiff, the lower court in its written reasons found:
“Wilson’s injuries consisted of an injury to his chest resulting in the fracture of the middle third of the gladiolus of the sternum, severe cut in his head, and other lacerations, cuts and bruises, and an alleged concussion of the brain. Mr. Wilson was wholly incapacitated to handle his business for three weeks and for an additional four weeks except for light work. However, the testimony of Dr. Alfons Altenberg, from his examination of January 6, 1962, indicated he felt that in three or four months recovery would be ‘complete or almost complete.’ He stated that he had no strong feeling that there would be continued disability. Dr. Altenberg did state, however, that Mr. Wilson’s complaint of pain when he endeavored to do any lifting or stooping was reasonably consistent with his findings.
“We, therefore, adjudge the following amounts to be due Plaintiff Wilson:
"1. Pam and suffering and mental anguish, $3,000.00
2. Future pain, coupled with restricted physical exertion, 1,000.00
3. Delhi Clinic, 256.00 CO
4. St. Charles Legion Hospital 15.00
5. Dr. Chapman, 20.00
6. Extra clerk hire, 150.00
7. Delhi Clinic (X-rays), 25.00



TOTAL $4,466.00”
As the above award is fair and reasonable and supported by the record, same is affirmed at appellants’ costs.
Affirmed.